                                                                                     FILED
                                                                                      NOV 29 2018
                                                                                      Clerk, U.S Courts
                    IN THE UNITED STATES DISTRICT COURT                               District Of Montana
                                                                                       Missoula Division
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


    TYRONE EVERETT PAYNE,
                                                          CV 18-120-M-DLC-JCL
                          Petitioner,

    vs.                                                     ORDER

    PAT MCTIGHE; ATTORNEY
    GENERAL OF THE STATE OF
    MONTANA,

                          Respondent.

          United States Magistrate Judge Jeremiah C. Lynch entered his Findings and

Recommendations on October 10, 2018, recommending that the Court deny as

moot Payne's petition brought under 28 U.S.C. § 2254 and deny a certificate of

appealability.     (Doc. 5.)    Payne failed to timely object to the Findings and

Recommendations, 1 and so waived the right to de novo review of the record.                   28

U.S.C. § 636(b)(l).      This Court reviews for clear error those findings and

recommendations to which no party objects.            See Thomas v. Arn, 474 U.S. 140,



1
  It appears that Payne has not been effectively served with a copy of the Findings and
Recommendations. Payne has not provided a current mailing address despite notification that
failure to do so may result in dismissal of his action. Accordingly, the Court cannot excuse the
failure to object.
                                              -1-
149-53 (1985).     Clear error exists ifthe Court is left with a "definite and firm

conviction that a mistake has been made."         Wash. Mut., Inc. v. United States, 856

F.3d 711, 721 (9th Cir. 2017) (citation omitted).

      Having reviewed the Findings and Recommendation (Doc. 5), the Court

finds no clear error in Judge Lynch's recommendation that Payne's petition should

be denied.   Through his habeas petition, Payne challenged the revocation of his

parole.   Payne fully discharged his revocation sentence and was released without

conditions, rendering his petition moot.      See Spencer v. Kemna, 523 U.S. 1, 8-16.

      Nor is there clear error in Judge Lynch's recommendation that the Court

deny a certificate of appealability.     Payne has not made "a substantial showing of

the denial of a constitutional right."    28 U.S.C. § 2253( c)(2).

      Accordingly, IT IS ORDERED:

      (1) Judge Lynch's Findings and Recommendations (Doc. 5) are ADOPTED

INFULL;

      (2) Payne's Petition (Doc. 1) is DENIED as moot;

      (3) A certificate of appealability is DENIED; and

      (4) The Clerk of Court shall enter by separate document a judgment in favor

of Respondents and close this case.




                                            -2-
              ~
DATED this _2j__ day ofNovember, 2018.




                            Dana L. Christensen, Chief Judge
                            United States District Court




                             -3-
